 
 
Exhibit 10.2
 

 
UNITED STATES DEPARTMENT OF THE TREASURY
1500 PENNSYLVANIA AVENUE, NW
WASHINGTON, D.C. 20220
 
August 25,
2011                                                                      
 
Ladies and Gentlemen:


Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of the date set forth on Schedule A hereto, between the United States
Department of the Treasury (the “Investor”) and the company set forth on
Schedule A hereto (the “Company”).  Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Securities Purchase
Agreement.  Pursuant to the Securities Purchase Agreement, at the Closing, the
Company issued to the Investor the number of shares of the series of its
preferred stock set forth on Schedule A hereto (the “Preferred Shares”) and a
warrant to purchase the number of shares of its common stock set forth on
Schedule A hereto (the “Warrant”).


In connection with the consummation of the repurchase (the “Repurchase”) by the
Company from the Investor, on the date hereof, of the number of Preferred Shares
listed on Schedule A hereto (the “Repurchased Preferred Shares”), as permitted
by the Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009:


(a)           The Company hereby acknowledges receipt from the Investor of the
share certificate(s) set forth on Schedule A hereto representing the Preferred
Shares; and


(b)           The Investor hereby acknowledges receipt from the Company of a
wire transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Repurchased Preferred
Shares at a price per share equal to the Liquidation Amount per share, together
with any accrued and unpaid dividends to, but excluding, the date hereof;


The Investor and the Company hereby agree that, notwithstanding Section 4.4 of
the Securities Purchase Agreement, immediately following consummation of the
Repurchase, but subject to compliance with applicable securities laws, the
Investor shall be permitted to Transfer all or a portion of the Warrant with
respect to, and/or exercise the Warrant for, all or a portion of the number of
shares of Common Stock issuable thereunder, at any time and without limitation,
and Section 4.4 of the Securities Purchase Agreement shall be deemed to be
amended in order to permit the foregoing.  The Company shall take all steps as
may be reasonably requested by the Investor to facilitate any such Transfer.


In addition, the Company agrees that in the event it elects to repurchase the
Warrant, it shall deliver to the Investor within 15 calendar days of the date
hereof a notice of intent to repurchase the Warrant, which notice shall be in
accordance with Section 4.9(b) of the Securities Purchase Agreement (the
“Warrant Repurchase Notice”).  In the event the Company does not


 
 

--------------------------------------------------------------------------------

 



deliver the Warrant Repurchase Notice to the Investor within 15 calendar days of
the date hereof, the Investor hereby provides notice, pursuant to Section 4.5(p)
of the Securities Purchase Agreement, of its intention to sell the Warrant, such
notice to be effective as of the first day following the end of such 15-day
period.


In the event that the Company delivers a Warrant Repurchase Notice and the
Company and the Investor fail to agree on the Fair Market Value of the Warrant
pursuant to the procedures (including the Appraisal Procedure), and in
accordance with the time periods, set forth in Section 4.9(c) of the Securities
Purchase Agreement or the Company revokes the delivery of such Warrant
Repurchase Notice, then the Investor hereby provides notice of its intention to
sell the Warrant.


This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.


This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered


[Remainder of this page intentionally left blank]
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
 

 
UNITED STATES DEPARTMENT OF THE TREASURY
         
By:
     
Name:
     
Title:
                   
SALISBURY BANCORP, INC.
         
By:
/s/ Richard J. Cantele, Jr.    
Name:
Richard J. Cantele, Jr.
   
Title:
President and Chief Executive Officer


 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE A
 
 
 
 
General Information:
     
Date of Letter Agreement incorporating the Securities Purchase Agreement:
March 13, 2009
   
Name of the Company:
Salisbury Bancorp, Inc.
   
Corporate or other organizational form of the Company:
Corporation
   
Jurisdiction of organization of the Company:
Connecticut
   
Number and series of preferred stock issued to the Investor at the Closing:
Eight Thousand, Eight Hundred Sixteen (8,816)
 
shares of Fixed Rate Cumulative Perpetual
 
Preferred Stock, Series A
   
Number of Initial Warrant Shares:
Warrant to Purchase Fifty-Seven Thousand,
 
Six Hundred Seventy-One (57,671) Shares of
 
Common Stock of Salisbury Bancorp, Inc.
   
Terms of the Repurchase:
     
Number of Preferred Shares repurchased by the Company:
Eight Thousand, Eight Hundred Sixteen (8,816)
   
Share certificate number (representing the Preferred Shares previously issued to
the Investor at the Closing):
Number 1
   
Per share Liquidation Amount of Preferred Shares:
One Thousand Dollars ($1,000) per share
   
Accrued and unpaid dividends on Preferred Shares:
Twelve Thousand, Two Hundred Forty-Four
 
Dollars and Forty-Four Cents ($12,244.44)
   
Aggregate purchase price for Repurchased Preferred Shares:
Eight Million, Eight Hundred Twenty-
 
Eight Thousand, Two Hundred Forty-Four Dollars
 
and Forty-Four Cents ($8,828,244.44)

 
 
Investor wire information for payment of
 
purchase price:
ABA Number:
 
Bank:
 
Account Name:
 
Account Number:
 
Beneficiary:

 
 
 
 